Case 1:21-mc-00424-GHW Document 4-16 Filed 05/04/21 Page 1 of 3



    Panama Offshore Legal Services John Doe summons
              Declaration of Katy Fuentes




               EXHIBIT 4b
 Contact Us | POLS - Attorneys                                             Page 1 of 2
           Case 1:21-mc-00424-GHW Document 4-16 Filed 05/04/21 Page 2 of 3




 arch...                                Why Go Offshore? | Why Panama? | Why Us? | Blog | Resources | Contact Us




mplete Panama Corporation Kit w/         Complete Panama Foundation Kit With       Panama Corporation, Foundation, Bank    Offshore Bank Account Setup Assist
tional Nominee Directors & Offshore      Optional Nominee Council & Offshore       & Brokerage Accounts Set Up Assist.,    Online Banking, Debit/Credit Card
 kerage Account Assistance               Brokerage Account Assistance              Mail Forwarding, Optional Nominee       Panama, Antigua, Belize, Switzerlan
 m $1000 + $300 Tax + Shipping           From $1000 + $400 Tax + Shipping          Directors                               Intro & Processing Fee From $700




fshore Services                                                                                                                   Corporation Name Searc
                                      Contact Us                                                                                search...
Home
Fee Schedule                          Your Name (required):                                                                        Corporation       Foundation

Offshore Corporations
                                                                                                                                  Speak With a
Offshore Foundations                                                                                                              Representative
                                      Your Email (required):
Offshore Bank Accounts                                                                                                            ++(507)227-6645
Panama Immigration &                                                                                                              Work hours: M-F, 8am-5pm
                                                                                                                                  Panama: (507) 227-664
Visas                                 Subject:
                                                                                                                                  USA:      (239) 206-195
Panama Relocation                                                                                                                 Canada: (226) 482-600
Panama Business                                                                                                                   UK:    44 (20) 337-1910
                                      Your Message:                                                                               Spain:   (34) 91829522
nformation                                                                                                                        France: (33) 17663324
Panama Credit Unions                                                                                                             After hours + Sat & Sun
Offshore Merchant                                                                                                                 USA:         (347) 709-992
                                                                                                                                  UK:       44 (20) 8133-404
Accounts
                                                                                                                                  Fax / Voice Mail
nvest in Panama &
                                                                                                                                  Panama: (507) 227-748
Offshore                                                                                                                         USA:    (800) 716-345
Panama Mail Forwarding
                                                                                                                                  FREE EBooks
Panama Maritime Law                   Security Code:                                                                              Browse our library of
                                                                                                                                  FREE Panama EBooks.
Panama Real Estate
Panama Licenses                                                                                                                    BROWSE EBOOKS

Panama Insurance
Panama Health Care                                                                                                                Ask The Expert!
                                                                                                                                  Free asset protection
                                       Send
Panama Taxes                                                                                                                      plan consultation

Blog
                                                                                                                                     ASK QUESTION
Panama Legal Resource
                                      Contact Information
Hub                                   Tel (Panama): ++ (507) 227 – 6645                                                           Newsletter
FAQs                                  Fax (Panama): ++ (507) 227 – 7485                                                           Sign up free & receive the
                                                                                                                                  latest news on Asset
                                      Toll Free Voicemail / Fax (USA): 1-800-716-3452
Links                                                                                                                             Protection
                                      Note: If calling to Panama from the US or Canada, you must dial “011″ prior to the
Newsletter                            country code (507).
                                                                                                                                       SIGN-UP

Referral Programs                     Skype Contact: polspanama




 http://www.panama-offshore-services.com/contact_offshore_service_providers.htm                                                               9/18/2018
Contact Us | POLS - Attorneys                                             Page 2 of 2
          Case 1:21-mc-00424-GHW Document 4-16 Filed 05/04/21 Page 3 of 3


Download Forms        Encrypted Email: posinc          hushmail com                                                           Order Now!
                                                                                                                              Secure encrypted online
                      Physical Address:                                                                                       ordering is easy & fast!

                      POLS Attorneys                                                                                                ORDER
                      PH SL55 Building, 31st Floor, Ave. Samuel Lewis & Calle 55
                      Obarrio, Panamá City, Panamá
                                                                                                                              Referral Program
                                                                                                                              Earn money through our
                                                                                                      Sign in                 referral program
                         POLS Attorneys
                         PH SL55 Building, 31st Floor, Ave.       Save
                         Samuel Lewis & Calle 55, Panamá,                                                                        LEARN MORE
                         Panama
                         3.8               4 reviews

                         View larger map




                                                                                                                          Follow Us
                                                                                                                                   Follow        186


                                                                                                                                Follow       1,598


                                                                                       Map data ©2018
                                                                                            Report     Google
                                                                                                   a map error
                                                                                                                          Follow
                      PO Box Address:Miami P.O. Box (Non-urgent documents only):
                      POLS
                      PTY 4707
                      PO Box 025724
                      Miami, FL 33102-5724
                      U.S.A.
                      Miami Courier Address:
                      POLS
                      PTY 4707
                      2250 NW 114th Ave Unit 1P
                      Miami, FL 33192-4177
                      U.S.A.


                      Panama P.O. Box (Non-urgent documents only, recommended for local
                      Panama mail only):
                      POLS
                      Suite #4707
                      Apartado 0843-03073
                      Balboa Ancon, Republic of Panama




pyright © 2018 POLS                                         Home | Company | Blog | Site Map | Privacy Policy | Copyright | Disclaimer | Order Now | Contact




http://www.panama-offshore-services.com/contact_offshore_service_providers.htm                                                            9/18/2018
